— Judgment unanimously affirmed. Memorandum: After executing a waiver of indictment, defendant entered a guilty plea to a superior court information which charged him with attempted criminal possession of a weapon in the third degree. The waiver contained a provision that defendant waived his right to appeal from any judgment of conviction under the superior court information.
Defendant contends that the waiver of his right to appeal is ineffective because it was not knowingly and voluntarily made. We agree. Waiver is the intentional and voluntary relinquishment of a known right and knowledge and intent are essential elements (People v Cox, 71 AD2d 798). The record fails to disclose any inquiry by the court from which we could determine that the defendant knowingly waived his right to appeal.
Defendant further contends that he was deprived of the effective assistance of counsel. We conclude, however, that the evidence, the law, and the circumstances of this case, when viewed in their totality at the time of the representation, reveal that defendant’s attorney provided meaningful representation (People v Satterfield, 66 NY2d 796, 798-799; People v Lane, 60 NY2d 748, 750; People v Baldi, 54 NY2d 137, 147). (Appeal from judgment of Onondaga County Court, Burke, J. —attempted criminal possession of weapon, third degree.) Present — Dillon, P. J., Denman, Green, Balio and Davis, JJ.